DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 7/13/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-20 are currently pending.
Claims 1-20 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments	
Claim Interpretation
Applicant' s arguments with respect to claim(s) 1, 12, 17 have been fully considered and are persuasive. The claim interpretation statement is withdrawn.
Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1, 12, 17 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Cameron fails to teach or suggest “sending, by the computing device and to the merchant device, an indication of whether the payment card transaction is preauthorized, wherein the indication comprises at least one result from the testing of the supplemental transaction metadata based on the one or more criteria, wherein the indication comprises instructions that, when executed by the merchant device, cause the merchant device to provide the payment card information to a payment processing service”. Applicant’s Remarks p10. The Examiner respectfully disagrees. First, Applicant contends Cameron fails to teach or suggest a merchant device. However, Cameron teaches a merchant device 102/320 receiving an indication from a server such as an e-commerce platform 100 or an online service ([0113]). Second, Applicant contends Cameron fails to teach or suggest a merchant device receiving instructions that cause the merchant device to provide the payment card information to a payment processing service. However, Cameron teaches the merchant device receiving a determination from the ML model that causes the merchant device to automatically cause the order to be accepted or rejected ([0091], “In some embodiments, the transaction classifications (decision fulfillment recommendations) generated by the transaction analysis engine 310, e.g., using the store-specific ML model 334 that has been trained for a particular store, may be automatically executed, i.e., a fulfillment decision recommendation that recommends an order be rejected may automatically cause the order to be rejected and/or a fulfillment decision recommendation that recommends an order be accepted may automatically cause the order to be accepted. In this way, execution of transactions (orders) may be conditioned on the classifications thereof.”).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 8-14, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2015/0379514 to Poole in view of United States Patent Application Publication No. 2007/0022058 to Labrou and United States Patent Application Publication No. 2022/0027915 to Cameron.
As per claims 1, 12, 17, Poole teaches:
receiving, by a computing device and from a merchant device, an indication of a payment card transaction requested by a user, wherein the indication of the payment card transaction indicates that the user initiated the payment card transaction by providing payment card information to the merchant device; receiving, by the computing device, via a first API and from the merchant device, supplemental transaction metadata associated with the payment card transaction; (Fig 4B, [0063] – [0064], “In step 423, merchant system 122 may generate a transaction request and send it to financial service provider system 112. The transaction request may include a card or account that user 135 is attempting to use to effect the transaction, a dollar values associated with the transaction, a location of merchant 122 (e.g., a geographic location such as latitude and longitude coordinates or a street address, and other information as necessary (e.g., authentication information). In step 425, financial service provider 112 may receive the transaction request and forward it to the appropriate subsystem, e.g., card authorization system 116.”, It is noted that the Financial Service Provider 110 is the computing device.) 
based on receiving a response to the request for authorization of the payment card transaction, determining, by the computing device, whether to preauthorize the payment card transaction by testing the supplemental transaction metadata based on one or more criteria; (Fig 4B, [0065] – [0068], “In step 427, card authorization system 116 may determine whether the received transaction is associated with a pre-authorization. Card authorization system 116 may determine that a transaction is associated with a pre-authorization if, for example, the received transaction includes a reference to a card or account that is associated with a pre-authorization… Determining that a received transaction is associated with a particular pre-authorization may also comprise, in some embodiments, determining whether a location of merchant 122 included in the transaction request is within some distance of a location of mobile device 130 associated with the pre-authorization.”)
receiving, by the computing device, after sending the indication of whether the payment card transaction is preauthorized, via a second interface different from the first API and from the payment processing service, authorization information, corresponding to the payment card transaction, wherein the payment card authorization information comprises data that indicates whether the payment processing service approved the payment card transaction; based on determining that the payment card transaction was preauthorized and based on the authorization information, sending, by the computing device, an indication of whether the payment card transaction is authorized. (Fig 3C, [0050] – [0052]; “Confirmation 370 may serve to inform user 135 that a pre-authorization request has been approved.”, It is noted that interface 312 which includes confirmation 370 may be displayed on a personal computer or any other similar device such as a merchant device.; Fig 4B, [0065] – [0068], [0074] – [0075], “If, however, in step 427, card authorization system 116 determines that a received transaction is associated with a pre-authorization, then, in some embodiments, card authorization system 116 may determine that the transaction should be approved. Card authorization system 116 may forward the transaction with an indication that it should be approved to financial service provider system 112. Financial service provider system 112 may generate an approval (step 433) and send it to merchant system 112, which receives it in step 435.”)
Poole does not explicitly teach, but Labrou teaches:
sending, by the computing device, a request for authorization of the payment card transaction to a user device; ([0128] – [0129], “The customer 104 approves the transaction by selecting OK and a C-View message 402 is generated. The C-View message 402 is sent to the STS 120 over the cellular network 211.”)
One of ordinary skill in the art would have recognized that applying the known technique of Labrou to the known invention of Poole would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction authorization features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the computing device to send a request for authorization of the payment card transaction to a user device results in an improved invention because applying said technique ensures that the transaction is authentic by allowing the user device to verify the transaction, thus improving the overall security of the invention.
Poole as modified does not explicitly teach, but Cameron teaches:
sending, by the computing device and to the merchant device, an indication of whether the payment card transaction is preauthorized, wherein the indication comprises at least one result from the testing of the supplemental transaction metadata based on the one or more criteria, wherein the indication comprises instructions that, when executed by the merchant device, cause the merchant device to provide the payment card information to a payment processing service; ([0091], “In some embodiments, the transaction classifications (decision fulfillment recommendations) generated by the transaction analysis engine 310, e.g., using the store-specific ML model 334 that has been trained for a particular store, may be automatically executed, i.e., a fulfillment decision recommendation that recommends an order be rejected may automatically cause the order to be rejected and/or a fulfillment decision recommendation that recommends an order be accepted may automatically cause the order to be accepted. In this way, execution of transactions (orders) may be conditioned on the classifications thereof.”; [0112], “In other embodiments, store-specific ML models could be utilized at an earlier stage in the order placement process, such as when a customer attempts to add items to or otherwise edit a virtual shopping cart and/or when attempting to checkout. More generally, the fraud analysis functionality described herein could be done at different stages of the ordering process, including, but not limited to: 1) after checkout is completed (order received, pre-authorization or hold completed but before fulfillment and actual transaction completed); 2) after fulfillment (e.g. order received, and designated as fulfilled (shipping label generated and/or request sent to fulfillment service), and actual transaction is completed); and 3) before the order is received (before checkout). For example, a check may be done by a particular store's trained ML model during the checkout process (but before the order is placed) to determine if, based on the information available to the store-specific ML model at that time, the order will be (or is likely to be) rejected. If so, in some embodiments the checkout process may be adapted based on the determination.”; [0113], “FIG. 9 illustrates a computer-implemented method 800, according to one embodiment. The method 800 may be performed by a computing device (e.g. a processor or combination of processors such as the processor 314 in transaction analysis engine 310). The computing device may be in an online service platform, such as the e-commerce platform 100 of FIG. 3, or maybe a stand-alone component or service that is external to an online service platform.”)
One of ordinary skill in the art would have recognized that applying the known technique of Cameron to the known invention of Poole as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction pre-authorization features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the computing device to send an indication of whether the payment card transaction is preauthorized to the merchant device results in an improved invention because applying said technique allows the merchant to avoid receiving an order that is likely to be ultimately rejected, while offering checkout options that would likely result in approval of the order (Cameron, [0112]).

As per claims 2, 13, 18¸ Poole as modified does not explicitly teach, but Labrou teaches:
wherein sending the request for authorization of the payment card transaction to the user device comprises sending, to the user device, an authorization code, and wherein the response to the request for authorization comprises the authorization code; (Fig 3, [0043], [0048], “TID: transaction ID, a unique identification number assigned to an agreement, which is maintained by the STS 120 to identify corresponding UPTF agreement views 402, 404. For example, a purchase transaction identifier uniquely identifying a particular purchase.”)
One of ordinary skill in the art would have recognized that applying the known technique of Labrou to the known invention of Poole as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction authorization features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of sending the request for authorization to include an authorization code results in an improved invention because applying said technique ensures that the transaction is uniquely verified based on a unique authorization code, thus improving the overall security of the invention.
As per claims 3, 14, 19¸ Poole as modified does not explicitly teach, but Labrou teaches:
wherein the response to the request for authorization comprises a unique credential associated with the user. (Fig 3, [0043], [0044], “DIDc: device ID, a unique identifier for the mobile POS 104 (the user consumer (c) or source transaction party).”)
One of ordinary skill in the art would have recognized that applying the known technique of Labrou to the known invention of Poole as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction authorization features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the response to the request for authorization to include a unique credential associated with the user results in an improved invention because applying said technique ensures that the user is uniquely verified based on a unique credential, thus improving the overall security of the invention.
As per claims 5, 16, Cameron teaches:
wherein sending the indication of whether the payment card transaction is preauthorized comprises sending, to the merchant device, a likelihood that the payment card transaction will be rejected; ([0072], “In some cases, an order that has been placed with a particular online store through an e-commerce platform is assessed to determine a fraud risk level associated with the order. For example, the fraud analysis may assign a fraud risk level (e.g., low, medium, high) to each order.”)
As per claim 6¸ Poole teaches:
wherein determining whether to preauthorize the payment card transaction comprises: selecting a portion of one or more data elements of the transaction metadata to test using the one or more criteria. ([0065] – [0068], “Determining that a received transaction is associated with a particular pre-authorization may also comprise, in some embodiments, determining whether a location of merchant 122 included in the transaction request is within some distance of a location of mobile device 130 associated with the pre-authorization.”)

As per claim 8¸ Poole teaches:
wherein receiving the indication of the payment card transaction comprises receiving an indication of a timestamp corresponding to the payment card transaction, and wherein determining whether to preauthorize the payment card transaction is based on determining whether the timestamp corresponds to an authorized period of time. ([0065] – [0068], “Determining that a received transaction is associated with a particular pre-authorization may also comprise, in some embodiments, determining whether the current date and time are within a validity period associated with the pre-authorization. For example, the pre-authorization may be associated with a 30-minute or one-day window during which transaction requests can be "associated" with the pre-authorization. Conversely, if the transaction request is received outside of that window, card authorization system 116 may determine that the transaction request is not associated with the pre-authorization.”)

As per claim 9¸ Poole teaches:
wherein the payment card transaction is associated with a location, and wherein determining whether to preauthorize the payment card transaction is based on the location. ([0065] – [0068], “Determining that a received transaction is associated with a particular pre-authorization may also comprise, in some embodiments, determining whether a location of merchant 122 included in the transaction request is within some distance of a location of mobile device 130 associated with the pre-authorization.”)
As per claim 10¸ Poole teaches:
determining whether to preauthorize the payment card transaction is based on an identity of the user. ([0060], “In step 407, card authorization system 116 may receive the pre-authorization request. In step 409, card authorization system 116 may perform a set of validity checks on the received pre-authorization request. For example, card authorization system 116 may attempt to verify the identity of user 135 or mobile device 130….”)

As per claim 11¸ Poole teaches:
wherein the authorization information indicates whether the payment information was approved by the payment processing service. ([0074] – [0075], “If, however, in step 427, card authorization system 116 determines that a received transaction is associated with a pre-authorization, then, in some embodiments, card authorization system 116 may determine that the transaction should be approved. Card authorization system 116 may forward the transaction with an indication that it should be approved to financial service provider system 112. Financial service provider system 112 may generate an approval (step 433) and send it to merchant system 112, which receives it in step 435.”)
Claims 4, 15, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2015/0379514 to Poole in view of United States Patent Application Publication No. 2007/0022058 to Labrou and United States Patent Application Publication No. 2022/0027915 to Cameron, and further in view of United States Patent Application Publication No. 2020/0356980 to Singh.
As per claims 4, 15, 20, Poole as modified does not explicitly teach, but Singh teaches:
wherein sending the request for authorization of the payment card transaction to the user device comprises initiating a video or voice call to the user device. ([0031], “In one embodiment, it can be necessary to initiate a separate voice call to a primary person to authenticate voice transaction requests 114 initiated by a customer 102 registered to the primary person's customer profile as a secondary customer. For example, if the customer that initiated the voice transaction request 114 is a child (secondary) whose parent (primary) is responsible for authenticating the voice transaction request 114, then the voice confirmation process 118 initiates the separate voice call to the primary customer's registered PH # as the first authentication factor and obtains the voice imprint of the primary customer's voiced response as the second authentication factor.”)
One of ordinary skill in the art would have recognized that applying the known technique of Singh to the known invention of Poole as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction authorization features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the step of sending the request for authorization to include initiating a voice call to the user device results in an improved invention because applying said technique provides a more secure way to authenticate a transaction, thus improving the overall security of the invention.

Claim 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2015/0379514 to Poole in view of United States Patent Application Publication No. 2007/0022058 to Labrou and United States Patent Application Publication No. 2022/0027915 to Cameron, and further in view of United States Patent Application Publication No. 2014/0046846 to Dogin.
As per claim 7, Poole as modified does not explicitly teach, but Dogin teaches:
wherein the merchant device is configured to send the payment information to the payment processing service in response to the indication of whether the payment card transaction is preauthorized. ([0046] – [0051], “In step 518, the merchant 110 may transmit a notification of fulfillment of the reservation to the reservation server 114. The notification may include at least the unique identifier 410 or other information to identify the corresponding preauthorized transaction dataset 402 for the reservation that has been fulfilled…  In step 520, the reservation server 114 may receive the notification of fulfillment and then, in step 522, may transmit the payment information 406 to the merchant 110. The merchant 110 may use the payment information 406 to, in step 524, process a payment card transaction using the payment information 406 originally supplied by the consumer.”)
Regarding claim 7, the limitation “wherein the merchant device is configured to send the payment information to the payment processing service in response to the indication of whether the payment card transaction is preauthorized” is not given patentable weight because it is not a positively recited method step. See claim 1 for an example of a positively recited method step, e.g. “receiving, by a computing device and from a merchant device, an indication of a payment card transaction requested by a user”.
One of ordinary skill in the art would have recognized that applying the known technique of Dogin to the known invention of Poole as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transaction authorization features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying merchant device to send the payment information to the payment processing service in response to the indication of whether the payment card transaction is preauthorized results in an improved invention because applying said technique ensures that the transaction is only processed for authorization when it satisfies pre-authorization criteria, thus improving the overall security of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No.  2018/0158044 to Beck teaches a system for temporarily enabling an otherwise disabled payment account for use in a transaction is configured to provide, based on a determination to disable a user's payment account, instructions to a user device of the user for displaying an application interface enabling the user to request to temporarily register the payment account for use in a transaction. The system is configured to receive a request, from the user device, to temporarily register the user's payment account to enable use of the payment account in a transaction, wherein the payment account is otherwise disabled based on a determination of fraud or possible fraud on the payment account, associate with the payment account, a transaction rule responsive to the request, the transaction rule defining a window of time in which a received transaction authorization request may be authorized for the payment account, and determine whether to approve the received transaction authorization request according to the temporary transaction rule, the determination being based on whether the transaction authorization request is received during the window of time. The system is also configured to transmit an authorization response to the transaction authorization request based on the determination. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619